Detailed Action
This is the first office action on the merits for US application number 16/483,562.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant’s election of invention group II, drawn to the method of implanting, and species 1), of Fig. 1, in the reply filed on August 2, 2021 is acknowledged, which indicated that claims 33, 35, and 36 read on the elected species. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Accordingly, claims 1, 2, 4-6, 8-10, 13-16, 18, 19, 21-25, 27, 28, 30, and 31 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 

Claim Objections
Claim(s) 33 is/are objected to because of the following informalities:  
Claim 33 line 6 should read “in the bone tissue[[,]] so that a gap”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim(s) 33, 35, and 36 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim(s) 33 recites/recite the limitation "the bone tissue" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “relative to [[the]]a bone tissue of the vertebra”.
Claim(s) 36 is/are unclear with regards to the bone tissue in line 7 and if this is intended to refer to the bone tissue of claim 33 lines 2-3 or claim 36 line 3 or claim 36 line 7. Examiner is interpreting this as referring to the same bone tissue and suggests claim 36 line 3 amending as “anchoring the fastener in the bone tissue by pressing” and claim 36 line 7 amending as “the bone tissue and, after”.
Claim(s) 36 recites/recite the limitation "the fastening structure” in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. It is also unclear as to what disclosed feature “the fastening structure” is intended to refer, as an anchor implant, vertebra, bone tissue, support plate, gap, thermoplastic material, and a fastener have been claimed in claims 33 and 35 and elected Fig. 1 does not appear to show any additional structures. Examiner is interpreting this as referring to, and suggests 
Claim(s) 36 recites/recite the limitation "the posterior or lateral side” and “the spinal column" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim. Examiner is interpreting this as referring to, and suggests amending as, “to secure the support plate to [[the]]a posterior or lateral side of [[the]]a spinal column.”.
Claim(s) 35 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, for its/their dependence on one or more rejected base claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 33 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart (US 2010/0268230) in view of Bonutti et al. (US 2001/0002439, hereinafter “Bonutti”).
As to claim 33, Hart discloses a method (Figs. 5-8) of implanting an anchor implant (208) in a human or animal vertebra (Figs. 5 and 6) and of stabilizing the anchor implant relative to a bone tissue (Figs. 5 and 6) of the vertebra via a support plate (210, Figs. 5 and 6), the method comprising the steps of: placing the support plate relative to claim 35, Hart discloses comprising fastening the support plate to vertebral bone tissue by a fastener (216, Figs. 5 and 6).
Hart is silent to a gap remaining between the support plate and the anchor implant, causing energy to impinge on thermoplastic material until a flow portion thereof becomes flowable and flows into the gap and/or flows in the gap until the gap is bridged by the thermoplastic material, stopping the energy transfer, and causing the thermoplastic material to re-solidify, whereby the anchor implant is supported via the re-solidified thermoplastic material bridging the gap. 
Bonutti teaches a similar method (Figs. 1) of implanting an anchor implant (14) and of stabilizing the anchor implant relative to a bone tissue (12) via a support plate (10, Fig. 1), the method comprising the steps of: placing the support plate relative to the bone tissue (Fig. 1) and anchoring the anchor implant in the bone tissue so that a gap remains between the support plate and the anchor implant (Fig. 1 shows gaps between at least the thread valleys and the hole of the plate), causing energy to impinge on thermoplastic material (16, ¶s 36 and 39) until a flow portion thereof becomes flowable and flows into the gap and/or flows in the gap until the gap is bridged by the thermoplastic material (¶s 36 and 39), stopping the energy transfer (¶s 36 and 39), and causing the thermoplastic material to re-solidify (¶s 36 and 39), whereby the anchor 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify/specify the method of securing the anchor implant into the support plate as disclosed by Hart to include use of a thermoplastic material/nut as taught by Bonutti in order to provide a strong connection (Bonutti ¶39) to lock the anchor implant in place and/or in a desired position (Hart ¶30). 

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart and Bonutti in view of Aeschlimann et al. (US 2004/0030341, hereinafter “Aeschlimann”).
As to claim 36, the combination of Hart and Bonutti discloses the invention of claim 35 as well as anchoring the fastener in the bone tissue (Figs. 5 and 6) and wherein the method further comprises causing the fastener to secure the support plate to a posterior or lateral side of a spinal column (Figs. 5 and 6).
The combination of Hart and Bonutti is silent to the fastener comprising a fastener thermoplastic material in a solid state, and wherein the method further comprises anchoring the fastener in the bone tissue by pressing the fastener against bone tissue by a pressing force acting from a proximal side, and coupling energy into the fastener to at least partially liquefy the fastener thermoplastic material, until a flow portion of the fastener thermoplastic material is pressed into the bone tissue and, after re-solidification, anchors the fastener in the bone tissue.

One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify fastener and method of fastening the support plate with the fastener as disclosed by the combination of Hart and Bonutti by using fastener thermoplastic material and anchoring the fastener in the bone tissue by pressing the fastener against bone tissue, and coupling energy into the fastener to at least partially liquefy the fastener thermoplastic material, until a flow portion of the fastener thermoplastic material is pressed into the bone tissue and, after re-solidification, anchors the fastener in the bone tissue as taught by Aeschlimann in order to create a stable connection to tissue in a gentler manner (Aeschlimann ¶59) that does not need to be rotated into the tissue via a relatively large torsional force, as is as required for screws, thus using a more streamlined fastener with a smaller openings in the tissue are smaller than with conventional screws and, since the positive-fit is formed by liquefaction and resolidification of the material, it comprises less stress and notches, .

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hart and Bonutti in view of Baehre et al. (US 2010/0241229, hereinafter “Baehre”).
As to claim 36, the combination of Hart and Bonutti discloses the invention of claim 35 as well as anchoring the fastener in the bone tissue (Figs. 5 and 6) and wherein the method further comprises causing the fastener to secure the support plate to a posterior or lateral side of a spinal column (Figs. 5 and 6).
The combination of Hart and Bonutti is silent to the fastener comprising a fastener thermoplastic material in a solid state, and wherein the method further comprises anchoring the fastener in the bone tissue by pressing the fastener against bone tissue by a pressing force acting from a proximal side, and coupling energy into the fastener to at least partially liquefy the fastener thermoplastic material, until a flow portion of the fastener thermoplastic material is pressed into the bone tissue and, after re-solidification, anchors the fastener in the bone tissue.
Baehre teaches similar method (Figs. 11a-1c, ¶ 206) of fastening a support plate (110) to bone tissue by a fastener (2), the method comprising the steps of: placing the support plate relative to the bone tissue (Fig. 11a, ¶206), wherein the fastener comprises a fastener thermoplastic material (¶206) in a solid state (Fig. 11a, ¶ 206), and wherein the method further comprises anchoring the fastener in the bone tissue by pressing the fastener against bone tissue by a pressing force acting from a proximal 
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify fastener and method of fastening the support plate with the fastener as disclosed by the combination of Hart and Bonutti by using fastener thermoplastic material and anchoring the fastener in the bone tissue by pressing the fastener against bone tissue, and coupling energy into the fastener to at least partially liquefy the fastener thermoplastic material, until a flow portion of the fastener thermoplastic material is pressed into the bone tissue and, after re-solidification, anchors the fastener in the bone tissue as taught by Baehre in order to fixate the fracture (Baehre ¶206) to lock the fastener in place and/or in a desired position (Hart ¶31).

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775